



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

6.

(2.2) In proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice shall

7.

(a) as soon as feasible, inform the victim of their right to make an
    application for the order; and

8.

(b) on application of the victim or the prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Veysey, 2016 ONCA 97

DATE: 20160202

DOCKET: C52815

Gillese, Watt and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Timothy Wayne Veysey

Appellant

Julie Santarossa and Jessyca Greenwood, for the
    appellant

Marcy Henschel, for the respondent

Heard: February 1, 2016

On appeal from the conviction entered on March 19, 2008 and
    the sentence imposed on June 28, 2010 by Justice Robert M. Thompson of the Superior
    Court of Justice, sitting with a jury.

ENDORSEMENT


[1]

The appellant sexually assaulted two boys (aged 14 and 16) after
    threatening to cut them.  He was convicted of two counts of sexual assault with
    a weapon.  These convictions followed a 30 year history of convictions for
    predatory, violent and sexually sadistic offences against boys between the ages
    of 10 and 17.  The appellant also admitted to offending against countless other
    young male victims.

[2]

The Crown brought a dangerous offender application.  In that proceeding,
    the only question was whether the appellant should be declared a dangerous
    offender or a long term offender.

[3]

The trial judge was not satisfied that there was a reasonable
    possibility of eventual control in the community of the risk that the appellant
    posed.  He expressly recognized the evidence indicating that if Lupron, an
    anti-androgen medication, were administered to the appellant and the appellant
    participated and co-operated with a sound treatment plan, this would go a long
    way towards reducing his risk of re-offending.  Although the appellant stated
    his desire to fully participate in various treatment plans, the trial judge was
    dubious that the appellant would be co-operative, pointing to the fact that the
    appellant is manipulative, challenging and deceptive, and capable of using the
    right words to please his caregivers.  Moreover, the trial judge emphasized
    that there was no assurance that Lupron would be administered as a condition of
    the appellants release.  The trial judge noted that he could not order its
    administration and nor could the National Parole Board or Correction Services
    Canada.  He also noted that the appellant could withdraw his consent to the
    administration of Lupron at any time, in which case no physician would
    administer it.

[4]

Accordingly, he declared the appellant a dangerous offender.  At that
    time, the appellant was 63 years of age.

[5]

On appeal, the appellant seeks to introduce as fresh evidence a report
    by Dr. Bradford, a forensic psychiatrist.  The report shows, among other
    things, that the appellant has voluntarily taken Lupron for a lengthy period.

THE ISSUES

[6]

The appellant contends that the trial judge erred in:

1.

his analysis of the impact of age and the passage of time on the
    appellants risk of reoffending;  and

2.

assessing his risk on the basis that the appellant would be released
    into the community, unmedicated and unsupervised.

ANALYSIS

[7]

The court found it unnecessary to call upon the Crown.  It indicated
    that the appeal was dismissed, with reasons to follow.  These are the promised
    reasons.

The Fresh Evidence

[8]

We see nothing in the fresh evidence that would justify its admission.

[9]

The fresh evidence is an update of Dr. Bradfords report which the
    defence relied on at the dangerous offender proceedings.  With the exception of
    the information that the appellant is now using a wheelchair, the evidence is
    basically that which was adduced at sentencing.  In particular, we note that at
    the time of his designation, the appellant had been voluntarily taking Lupron
    for at least two years.  In any event, it is not sufficiently cogent that if
    believed, the fresh evidence could be expected to have affected the result.

Control in the Community

[10]

The
    trial judge properly articulated the critical question, at para. 80 of his
    reasons: is there a reasonable possibility of control in the community of the
    risk that the appellant will reoffend by committing a sexual assault?  His
    reasons make clear that he focused on whether the appellants risk could be
    controlled, not eliminated. Nowhere in his reasons did the trial judge suggest
    that the appellant could be designated a long term offender only if his sexual
    deviance could be eliminated entirely or if his risk of sexually reoffending
    could be reduced to zero.

[11]

The
    appellant submits that the trial judge erred in failing to find that the
    combination of the appellants age and the certainty of administration of
    Lupron would control his risk to the community to a manageable level.

[12]

We
    do not agree.

[13]

At
    para. 58 of his reasons, the trial judge notes that the concept of diminishing
    sexual drive with age is a generalisation and that the appellant has shown that
    his sexual drive did not diminish even after the age of 60 because he
    reoffended while incarcerated, as act for which he was convicted and
    sentenced.  We see no error in his finding on this matter.

[14]

Nor
    do we see any error in the trial judges finding regarding reliance on Lupron
    as a means to protect the community.  The evidence was clear  including that
    from the appellant  that without Lupron, he would re-offend.  The trial judge
    did not assess the appellants risk to the community on the basis that he would
    be released unmedicated and unsupervised.  Rather, in light of the appellants
    history, the trial judge was not satisfied that the appellant would remain
    co-operative in terms of the administration of Lupron and there would be
    enforcement difficulties should he choose to discontinue that treatment.

DISPOSITION

[15]

The
    appeal is dismissed.

E.E. Gillese
    J.A.

David Watt J.A.

M. Tulloch J.A.


